Citation Nr: 1129335	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to March 1996.

This matter was last before the Board of Veterans' Appeals (Board) in September 2009, on appeal of a July 2005 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claim for additional development.

The Veteran was afforded a July 2009 videoconference hearing before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  The Board is bound to ensure compliance with remand directives (Stegall v. West, 11 Vet. App. 268, 271 (1998)) and review of the record shows incomplete compliance with the 2009 remand directives.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The 2009 remand instructed the RO/AMC to "ascertain if the Veteran has received any VA or non-VA treatment for headaches that is not evidenced by the current record" and to provide the Veteran with "the necessary authorizations for the release of any treatment records not currently on file."  The Veteran testified in July 2009 that he had recently received private treatment for his headaches and was undergoing testing to determine their etiology.  He named four (4) private physicians: Dr. Weber, Dr. Miller, Dr. Faircloth, and Dr. Wolf.  The claims file does not contain headache treatment records from any of these private physicians.  Further, as noted by the Veteran's authorized representative in a May 2011 brief, the last VA treatment note within the claims file is dated August 2007.  The RO/AMC must obtain complete VA treatment notes, provide the Veteran with authorization forms for the release of private medical records, and attempt to obtain the pertinent records while this case is in remand status.  

In July 2009, the Board also instructed the RO/AMC to afford the Veteran a VA examination.  The examiner was asked to review the claims file and opine as to whether the Veteran experienced headaches due to use of analgesics for service-connected disabilities and as to the significance of the September 2008 examiner's opinion that he had no medication side effects.  In November 2009, an examination was conducted; the resulting report reflects that the examiner reviewed the Veteran's "civilian medical records" and opined that the Veteran did not experience any headaches as the result of pain medication that he "used" to treat his service-connected knee disability.   The report is ambiguous as to whether the examiner reviewed the claim file and whether the Veteran continues to use pain medication for his knee disability; it does not discuss the December 2004 VA examiner's possible positive nexus opinion and does not provide an opinion as to the significance of the September 2008 VA examiner's opinion.  The resulting examination report is therefore inadequate and must be returned to the examiner for a clarifying opinion.  See 38 C.F.R. § 4.2.

If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Id.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record.  Specifically, ensure that complete VA treatment notes are associated with the claims file.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any records from Dr. Weber, Dr. Miller, Dr. Faircloth, and Dr. Wolf.  The RO/AMC must then obtain these private records, as well as any records of VA treatment (noting that the last VA treatment record within the claims file is dated August 2007) and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the November 2009 examiner (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether or not the Veteran has a headache disability that is likely etiologically related to active duty service, to include his service-connected disabilities.  The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer.  The examination report must reflect review of the claims folders (if this review is conducted by the 2009 examiner, he is asked to also clarify what "civilian" records he reviewed); although review of the entire claims file is required, the examiner's attention is  drawn to the following evidence:

i. The December 2004 examination report;

ii. The September 2008 examination report; 

iii. Any VA and private medical records associated with the claims file as a result of this remand; and

iv. The November 2009 VA examination report. 

b. After reviewing the claims file, the examiner must provide a medical opinion as to whether it is likely that any current or former headache disorder is the result of the Veteran's in-service experiences, to include the result of his service-connected disabilities or treatments therefore.  

i. He or she must provide a full statement of the basis (or bases) for the conclusion reached.  

ii. He or she must discuss the significance of the prior (December 2004, September 2009, and November 2009) VA medical opinions of record.

iii. He or she must state whether or not the Veteran is still taking the pain medications that he contends result in a headache disorder.

iv. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

3.  Readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


